DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4, and 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is related to, inter alia, a charging control device comprising an anomaly detection unit, wherein the anomaly detection unit is configured to detect an anomaly by measuring a charging curve which diverges from an estimated bit later charging curve.
Kaho et al. (JP 2013-172552 A) is considered to be the closest relevant prior art to independent claims 1 and 6.  Kaho et al. discloses most of the claim limitations as set forth previously.
However, Kaho et al. does not disclose, teach, fairly suggest, nor render obvious the recited anomaly detection unit being configured to detect an anomaly by measuring a charging curve which diverges from an estimated bit later charging curve, and there does not appear to be any reasonable basis for the skilled artisan to be directed towards such detection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        09/09/2022